ITEMID: 001-4932
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: SYRKIN v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Matti Pellonpää
TEXT: The applicant is a Russian citizen, born in 1942 and living in Poltava, Ukraine.
In 1990 the applicant's son, an army officer, was sent to serve in the Soviet military unit in Eberswalde, Germany. On 9 October 1991 he informed his parents over the phone that he would be leaving for his home leave in Ukraine by car. Following this announcement he disappeared. On 25 November 1991 the military authorities initiated a criminal investigation into his disappearance on the suspicion of his having deserted his duty station after failing to return at the end of his leave.
Since then the applicant has addressed numerous letters to various authorities concerning the fate of his son.
On 27 December 1991 the military prosecutor informed the applicant that he had contacted the German authorities with a request for assistance in establishing his son's whereabouts.
On 2 March 1992 the military prosecutor announced that the German authorities had not yet reported anything positive and that the applicant's theory of his son possibly being in a city hospital had not been proved to be true.
On 29 June 1992 the military prosecutor informed the applicant that the authorities of Poland, Belarus and Ukraine had also been involved in the investigation of his son's whereabouts.
In January 1993 the applicant visited his son's military duty station in Germany. During his visit he had the possibility of acquainting himself with his son's case file and of discussing the matter with the investigative authorities as well as with his son's fellow servicemen.
On 18 February 1993 the military prosecutor assured the applicant of the continuing active search for his son.
On 23 April 1993 the military prosecutor informed the applicant that, based on the reply by the German authorities, his son had not been found in any of the German medical or military establishments.
On 30 July 1993 the military prosecutor stated that the physical search for his son in the territory of foreign States could only be carried out by the authorities of those States and that search requests had been sent to the German, Polish, Belarus and Ukrainian authorities.
In 1993 the military unit in which the applicant's son had served was withdrawn from Germany and stationed in Russia.
It appears that on an unspecified date in 1992 the criminal investigation had been suspended. The investigation, however, recommenced prior to April 1993, apparently after an intervention by the Prosecutor General's office.
On 30 December 1993 the Prosecutor General's office stated that the reason for continuing the investigation was the fact that it had been inadequate. On 5 March 1994 the applicant was informed that the basis of the investigation had been changed as the probable cause of his son's disappearance was murder rather than desertion.
On 21 May 1994 the criminal investigation was suspended again. Following an intervention by the military prosecutor of the Moscow Military Region, who considered that the investigation had been inadequate, the proceedings recommenced on 20 October 1994.
On 4 April 1995 the criminal investigation was once more suspended. On 21 February 1996 the military prosecutor of the Moscow Military Region stated that, despite the suspension of the preliminary investigation, the search for the applicant's son's whereabouts was continuing. However, the efforts of the German and Polish authorities, as well as of the Interpol national offices in Russia and Ukraine, had not led to a positive result.
On 10 November 1996 the Chief Military Prosecutor of Russia announced that, as the criminal investigation had been incomplete, the proceedings had recommenced 20 October 1996.
On 20 July 1998 the Personnel Division of the Russian Ministry of Defence announced that the applicant's son no longer appeared on its staff list.
The applicant has also addressed numerous letters concerning the fate of his son to the Ukrainian authorities. On 25 August 1998 the Ukrainian Ministry of Internal Affairs replied that, according to the German authorities, his son never exited the German border and that it had sent search requests to Interpol offices in 12 European countries.

